DETAILED ACTION
The response filed on 08/17/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.
No Claim(s) is/are cancelled.
No Claim(s) is/are amended.
No Claim(s) is/are added.

Terminal Disclaimer
The terminal disclaimer filed on 08/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent No. 10,009,841 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Response to Arguments
Applicant’s arguments filed on 08/17/2021 (See Applicant Arguments/Remarks, pages 8-10) with respect to claims 1 and 17 have been fully considered and are persuasive. The rejections to claims 1-20 under 35 U.S.C. § 103 are withdrawn.  The double patenting rejection is withdrawn in view of the applicant filed a terminal disclaimer on 08/17/2021.  

Allowable Subject Matter
Claims 1-20 are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See Applicant Arguments/Remarks, pages 8-10), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e).  In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/PETER CHEN/Primary Examiner, Art Unit 2462